Citation Nr: 0529215	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for traumatic macular 
scar with amblyopia of the left eye.  

3.  Entitlement to service connection for uveitis of the 
right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1986 to 
February 1988.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 decision by the RO which 
denied service connection for the disabilities now at issue 
on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a low back disability at 
present which is related to service.  

3.  The veteran clearly and unmistakably had a traumatic 
macular scar with amblyopia of the left eye prior to his 
entry onto active duty that did not worsen during service 
beyond the natural progression of the underlying disease 
process.  

4.  A right eye disorder, claimed as uveitis, was not present 
in service or until many years after service, and there is no 
competent medical evidence that any current right eye 
disorder is related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§  3.159, 3.303 (2005).  

2.  There  is clear and unmistakable evidence that a 
traumatic macular scar with amblyopia of the left eye existed 
prior to service and was not aggravated therein; therefore, 
the presumption of soundness at entrance into service is 
rebutted by clear and unmistakable evidence.  38 U.S.C.A. 
§§ 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 
(2005).  

3.  A traumatic macular scar with amblyopia of the left eye 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1111, 1131, 1153, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.306 (2005).

4.  Uveitis of the right eye was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In this case, the veteran's claim was received in December 
2001.  The notice and assistance provisions of the VCAA were 
provided to the veteran in January 2002, prior to the March 
2003 adjudication of his claim, and he was provided with the 
law and regulations pertaining to VCAA in the May 2003 
statement of the case (SOC).  He has also been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient in numerous letters from January 
2002 to August 2003.  

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran had sufficient notice of 
the type of information needed to support his claim and the 
evidence necessary to complete the application.  The veteran 
was provided with the appropriate laws and regulations 
pertaining to service connection in the May 2003 SOC.  He was 
also scheduled for a videoconference hearing before a member 
of the Board in October 2003, but failed to report, and he 
did not request to reschedule another hearing date.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Therefore, the Board finds that 
the duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

On a Report of Medical History for (delayed) enlistment in 
September 1985, the veteran specifically denied any eye 
troubles or any history of surgery.  His enlistment 
examination at that time showed no eye abnormalities and his 
uncorrected visual acuity was 20/20 bilaterally.  The veteran 
entered active service on September 11, 1986.  

The service medical records showed that the veteran was 
referred to the optometry clinic on September 15, 1986 after 
an eye examination revealed unaided visual acuity in the left 
eye of 20/80.  The veteran denied any history of an eye 
injury, treatment, or any eye problems.  Ophthalmological 
examination revealed macular degeneration in the left eye due 
to an old trauma and amblyopia, with best corrected visual 
acuity of 20/50.  There were no pertinent abnormalities 
referable to the right eye, and uncorrected visual acuity was 
20/20.  The diagnosis was traumatic macula scar with 
decreased vision in the left eye.  The veteran was restricted 
from duty where binocular vision was required due to 
amblyopia of the left eye.  The service medical records 
showed no complaints, treatment, or additional pertinent 
abnormalities referable to either eye during service.  The 
veteran specifically denied any eye problems or any serious 
medical problems, broken bones, hospitalizations, or 
operations on a Report of Medical History for separation from 
service in November 1987.  Decreased visual acuity in the 
left eye due to amblyopia was noted on examination at that 
time.  There were no complaints, treatment, or abnormalities 
referable to the right eye during service.  

The service medical records showed that the veteran was seen 
on several occasions for low back pain after physical 
activities, primarily playing basketball.  The veteran denied 
any specific direct trauma and reported pain occasionally 
radiating into his left buttock and leg with some limitation 
of motion and occasional spasm.  No other objective findings 
or neurological deficits were noted.  The diagnoses included 
low back musculoskeletal pain, rule out herniated nucleus 
pulposus, and lumbar/hamstring pain.  The veteran 
specifically denied any recurrent back pain on a Report of 
Medical History for separation from service in November 1987, 
and no pertinent abnormalities were noted on examination at 
that time.  

Private medical records from Cook County Hospital from 2000 
to 2002 showed treatment on several occasions primarily for 
uveitis of the right eye.  The first report of treatment for 
uveitis was in November 2000.  

On VA examination of the spine in October 2002, the examiner 
indicated that the claims file was reviewed and included a 
detailed description of the veteran's medical history.  The 
veteran reported that he was first treated for back problems 
after service in 1996, when he injured his back at work 
lifting a heavy box.  He reported that he had not worked 
since the injury.  The clinical findings on examination 
included lumbar paravertebral muscular tenderness, mild 
limitation of motion with pain at 80 degrees of flexion, and 
absent deep tendon reflexes.  X-ray studies showed loss in 
disc space height at L5-S1, and to a lesser extent at L4-5, 
compatible with disc degeneration.  The examiner opined that 
the veteran's current low back disability was not at least as 
likely as not related to his back problems in service, and 
was more likely related to the industrial lifting injury in 
1996.  

On VA eye examination in January 2003, the veteran reported 
that he injured his left eye playing baseball when he was 12 
years old and that he had surgery to repair orbital bones 
around the eye at that time.  He also reported the onset of 
uveitis in the right eye around 1999 or 2000, and that his 
last episode was from October 2001 to March 2002.  The 
objective findings on examination included macular mottling 
in the left eye and a surgical scar in the orbital area; 
there was no evidence of active inflammation.  Visual acuity 
was 20/25 in the right eye and 20/50 in the left eye.  The 
assessment included evidence of likely previous uveitis with 
no evidence of active inflammation, and macular mottling of 
the left eye secondary to history of orbital trauma.  The 
examiner opined that it was less likely than not that the 
veteran's left eye disorder was aggravated beyond normal 
progression during service.  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during other than a period of war.  38 U.S.C.A. 
§ 1131 (West 2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service. 
38 U.S.C.A. § 1111; VAOPGCPREC 3-03. Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  In determining whether there is clear and 
unmistakable evidence to rebut the presumption of soundness, 
all evidence of record must be considered, including post 
service medical opinions.  Harris v. West, 203 F.3d 1347 
(Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 

Service connected may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Low Back Disorder

The veteran contends that he injured his lower back and was 
placed on bed rest for two to three months during service, 
and that he has had chronic problems ever since.  Although 
the veteran is competent to relate that he experienced low 
back problems in service, he is not a medical professional 
competent to offer an opinion as to the etiology of his 
current low back disability.  Savage, 10 Vet. App. at 495; 
see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The service medical records confirm that the veteran was 
treated for low back pain on several occasions during 
service.  However, the competent evidence of record does not 
show that his back symptoms were chronic or that they were 
the result of any specific trauma in service.  Contrary to 
his assertions, the evidence showed that he was not placed on 
bed rest for two to three months, but rather, for only 
several days with one 30-day period of light duty.  In any 
event, the veteran specifically denied any back problems, and 
no pertinent abnormalities were noted, at the time of his 
separation examination.  The first treatment for any low back 
problems subsequent to service was in 1996, when he injured 
his back at work lifting a heavy box.  When examined by VA in 
October 2002, he reported that he has not worked since his 
injury at work in 1996.  

Finally, the Board notes that the October 2002 VA examination 
was conducted for the express purpose of determining the 
nature and etiology of the veteran's current low back 
problems.  After examination and review of the entire claims 
file, including the service medical records, the physician 
opined that it was at least as likely as not that the 
veteran's current low back disability was not related to 
service.  The Board finds this evidence persuasive as it is 
based on a longitudinal review of the entire record.  
Moreover, the veteran has presented no competent evidence to 
dispute this opinion.  Accordingly, the Board finds no basis 
to grant service connection for a low back disability.  

Left Eye Disorder

Concerning the veteran's left eye disability, the initial 
question that the Board must resolve is whether the left eye 
disability existed prior to service.  The September 1985 
(delayed) enlistment examination and report of medical 
history were negative for any abnormalities of the left eye 
and his uncorrected visual acuity for near and far distance 
was 20/20.  The veteran entered military service on September 
11, 1986.  Hence, the veteran is considered to have been in 
sound condition at enlistment.  

This presumption, however, is rebutted by the service medical 
records and the diagnostic findings on an eye examination in 
September 1986.  An ophthalmologic examination four days 
after entering active service revealed a traumatic macular 
scar with decreased visual acuity of 20/80 in the left eye, 
improved to 20/50 with corrective lenses.  At that time, the 
veteran said that he was unaware of any eye problem and 
denied any history of trauma to the left eye.  The diagnosis 
at that time was traumatic macula scar of the left eye with 
amblyopia.  

The service medical records do not show, nor did the veteran 
ever assert, that he had any problems with the left eye 
during service.  The records show that he was restricted from 
duty where binocular vision was required following the 
ophthalmologic examination, and that he was not seen for any 
left eye problems during service.  

The Board finds that the diagnostic findings in service and 
the ophthalmology opinion clearly and unmistakably show that 
his left eye disorder existed prior to entry into service.  
The fact that the veteran was shown to have an old macular 
scar with a best corrected vision of 20/50 in the left eye 
four days after entering active service is consistent with 
universally accepted medical principles that the left eye 
scar was present when he entered military service.  38 C.F.R. 
§ 3.303(c) (2005).  Furthermore, the veteran recently 
admitted at the VA ophthalmologic examination in January 
2003, that he injured his left eye playing basketball when he 
was 12 years old and that he had surgery to repair the 
orbital bones.  

Having found that the veteran's left eye disability clearly 
and unmistakably existed prior to his entry into military 
service in September 1986, the Board must now determine 
whether there is clear and unmistakable evidence that the 
disability was not aggravated during service, so as to rebut 
the presumption of soundness. 

In this regard, the Board finds that there is no evidence 
that the pre-existing left eye disorder underwent an increase 
in disability during service.  Notwithstanding that the 
veteran misrepresented the nature and extent of his left eye 
disorder when he entered service, the service medical records 
showed no complaints, treatment, or increased disability 
during service.  In fact, the veteran specifically denied any 
eye problems at the time of his discharge examination in 
November 1987.  The current medical evidence of record does 
not show any significant change in the left eye disorder from 
those noted in service.  The findings on VA ophthalmologic 
examination in January 2003 showed macular mottling in the 
left eye with visual acuity of 20/50.  Moreover, the 
evidentiary record includes an opinion by a VA physician to 
the effect that the left eye disorder was not aggravated 
beyond the normal progression of the disease process during 
service.  The physician reviewed the claims file and provided 
a description of the veteran's medical history, including all 
relevant clinical and diagnostic findings.  The Board finds 
the medical opinion persuasive as it was based on a 
longitudinal review of the entire record.  Furthermore, the 
veteran has not provided any medical evidence of aggravation 
of his preexisting disability in service.  

Although the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b) are, in theory, relevant in instances where the 
presumption of soundness is rebutted, these provisions have 
no practical application. This is so because the Board has 
already determined by clear and unmistakable evidence that 
the veteran's preexisting traumatic macular scar with 
amblyopia of the left eye was not aggravated by service.  
This analysis is sufficient to rebut the presumption of 
aggravation established by 38 U.S.C.A. § 1153.  VAOPGCPREC 3-
2003.  Therefore, given that the veteran's traumatic macular 
scar with amblyopia preexisted military service and was not 
aggravated thereby, a grant of service connection for the 
preservice disorder is not warranted.

While the veteran may well believe that his pre-existing left 
eye disorder was permanently aggravated in service, he has 
not provide any competent medical evidence to support his 
claim.  The veteran, as a layperson, is not competent to make 
this judgment.  When an opinion requires special experience 
or special knowledge, then the opinions of witnesses skilled 
in that particular science to which the question relates are 
required.  Questions of medical causation require such 
expertise.  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In light of the discussion above, service connection 
for traumatic macular scar with amblyopia of the left eye is 
denied.  

Right Eye

The service medical records are completely silent for any 
complaints, treatment, or abnormalities referable to any 
right eye problems, including uveitis in service.  The 
veteran's entrance and separation examinations showed no 
pertinent abnormalities, and the veteran specifically denied 
any eye problems at the time of his separation examination.  
The first evidence of any right eye problem was in November 
2000, more than 12 years after separation from service.  
Furthermore, the veteran has presented no competent medical 
evidence relating uveitis of the right eye to military 
service.  

The veteran, as a layperson, is not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  Inasmuch 
as there is no evidence of a right eye disorder, including 
uveitis, in service or until many years after service 
separation, and no competent medical evidence relating any 
current uveitis to military service, there is no basis to 
grant service connection.  


ORDER

Service connection for a low back disability is denied.  

Service connection for traumatic macular scar with amblyopia 
of the left eye is denied.  

Service connection for uveitis of the right eye is denied.  



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


